DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "other portion" in Lines 1 and 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner will treat the claim as if Applicant intended to recite “another portion”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 17, 23, 26-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,706,638.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘638 Patent.
Referring to claim 17 of the instant application, see claim 1 of the ‘638 Patent.
Referring to claim 26 of the instant application, see claim 2 of the ‘638 Patent.
Referring to claim 27 of the instant application, see claim 3 of the ‘638 Patent.
Referring to claim 23 of the instant application, see claims 4-6 of the ‘638 Patent.
Referring to claims 29 of the instant application, see claim 10 of the ‘638 Patent. 


The Examiner has considered a double patenting rejecting using the 9,374,616 Patent, however the claims in the ‘616 Patent do not teach “another portion of the content” being received.  Therefore, no double patenting rejection corresponds between the instant application and the ‘616 Patent.


The Examiner has considered a double patenting rejection using the 10,313,725 Patent, however this Patent corresponds to the server side method and device claims, .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 22, 24-30 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamond et al. (U.S. Patent No. 8,788,425) in view of Mao et al. (U.S. Patent Application Publication 2007/0143457).
Referring to claim 17, Diamond discloses transmitting a request for content to a server (see step 310 in Figure 3 and Column 5, Lines 11-22 for requesting to download rental content from the server).
Diamond discloses receiving at least a portion of the content from the server is an encrypted form (see step 320 in Figure 3 and Column 5, Lines 46-64 for receiving the requested rental content from the server).
Diamond also discloses receiving a rental key from the server, the rental key being valid for a first period of time during which play back of the content can be initiated (see Column 6, Lines 55 through Column 7, Line 6 for the rental content including a first period of time during which playback of the rental content can be initiated).
Diamond also discloses that upon transmitting, to the server, a request to initiate playback of the content within the first period of time, receiving, from the server, a decryption key that enables playback of the content over a second period of time (see Column 7, Line 50 through Column 8, Line 9).
While Diamond also teaches receiving, based at least in part on the first period of time associated with the rental key (see Column 6, Lines 55 through Column 7, Line 6 for the rental content including a first period of time during which playback of the rental content can be initiated) and the second period of time associated with the decryption key (see step 340 in Figure 3 and Column 7, Line 50 through Column 8, Line 3 for only receiving the decryption keys if the user confirms that a content key has been previously received) the content in encrypted form during the second period of time (see Column 8, Lines 3-9, wherein as previously cited in Column 7, Lines 50-52, requesting access to the content for playback occurs after a request to store the content locally has already occurred and therefore during a second time period), Diamond fails to teach receiving, at least another portion of the content during the second period of time.
Mao discloses allowing a user to begin access of a movie and starting a restricted 24 hour time period to view the entire movie, during this 24 hour time period the user may stop viewing a movie and start the movie again and as long as the 24 hour time period has not expired, the user may continue viewing the movie.  Therefore, multiple other portions of the content can be viewed by starting and stopping the content during the 24 hour time period (thereby teaching receiving, at least another portion of the content during the second period of time).  
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the playback of the content, as taught by Diamond, using the continual playback of content during the 24 hour time period, as taught by Mao, for the purpose of allowing a user to set up any number of new sessions to watch the same movie as many time as the user wants (see Paragraph 0187 of Mao).
	
	Referring to claim 18, Diamond discloses decrypting the at least the portion of the content using the decryption key and presenting, the decrypted at least the portion of the content (see Column 10, Line 65 through Column 11, Line 2).

	Referring to claim 19, Diamond discloses that the first time period is thirty days (see Column 11, Lines 58-60 for verification being permitted for 30 days in order to reduce the inconvenience factor to the user) and Mao discloses that the second time period is twenty-four hours (see Paragraph 0187).

	Referring to claim 20, Diamond discloses that the decryption key is transmitted in a key bag data structure (see Column 7, Line 50 through Column 8, Line 9 for the server transmitting multiple decryption keys together to decrypt the encrypted content the user has requested).  The Examiner notes that Applicant’s specification states that a key bag data structure comprises multiple keys being sent together (see Paragraph 0011).
	
	Referring to claim 22, Diamond discloses that the decryption key is not received when the request to initiate playback of the content is transmitted after the first period of time has expired (see Column 6, Line 55 through Column 7, Line 6 and Column 7, Line 50 through Column 8, Line 11 for verifying the user is permitted access using the content keys received with the downloaded content, wherein the content keys indicate the time period allotted to the user for accessing the downloaded content).

	Referring to claim 24, Diamond discloses that the content comprises video content (see Column 5, Lines 24-28).

	Referring to claim 25, Diamond discloses that the second period of time is different than the first period of time (see Column 5, Lines 11-46 for requesting to download the content and storing the content until playback is requested (first time period) and Column 7, Lines 50-55 for requesting to playback the content (second time period)).
	
	Referring to claim 26, Diamond discloses that during the second period of time, the decryption key enables play back of the content without in communication with the server (see Column 7, Line 50 through Column 8, Line 9 for receiving the decryption keys from the server and then playing back the content using the received decryption keys, therefore once the keys are received no further communication with the server is performed, wherein no further communication occurs during the second time period).

	Referring to claim 27, Mao discloses that during the second period of time, the decryption key enables play back of the content only when in communication with the server while playback occurs (see Paragraph 0187 for continual communication with the server when requesting to stop and start the content being viewed from the streaming server).

	Referring to claim 28, Mao discloses that receiving the at least the other portion of the content comprises receiving a content stream that includes the at least the other portion of the content (see Paragraph 0187).



	Referring to claims 34-35, see the rejection of claims 17-18, respectively.

	Referring to claim 36, Mao discloses accessing the at least the portion of the content within the second time period by receiving the at least the portion of the content streaming from a server (see Paragraph 0184-0187).
	 

	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamond et al. (U.S. Patent No. 8,788,425) in view of Mao et al. (U.S. Patent Application Publication 2007/0143457) in further view of Javed (U.S. Patent Application Publication 2001/0036271).
	Referring to claim 21, Diamond and Mao disclose all of the limitations of claim 20, as well as the key bag data structure storing a plurality of decryption keys for decrypting the content in the encrypted form (see Column 7, Line 50 through Column 8, Line 9 for the server transmitting multiple decryption keys together to decrypt the encrypted content the user has requested), but fails to teach that the decryption keys decrypt portions of the content.
	Javed discloses that a plurality of received decryption keys are used to decrypt portions of content (see Paragraph 0091).
see Paragraph 0007 of Javed).


	Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamond et al. (U.S. Patent No. 8,788,425) in view of Mao et al. (U.S. Patent Application Publication 2007/0143457) in further view of Stone (U.S. Patent Application Publication 2005/0210500).
	Referring to claims 23 and 31, Diamond and Mao discloses all of the limitations of claims 17 and 29, respectively, as well as Diamond disclosing a security policy that specifies a maximum number of times the decryption key may be used to decrypt the at least the portion of content over the second period of time (see Column 6, Line 55 through Column 7, Line 6), but fails to teach that the security policy is sent along with the decryption key.
	Stone discloses including a security policy indicating the maximum number of times the decryption key can be used along with the decryption key (see Paragraph 0053).
	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the decryption keys, as taught by Diamond and Mao, see Paragraph 0005 of Stone).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 17, 29 and 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mitsuji et al. (U.S. Patent No. 8,667,430).  The Examiner notes that provisional application 61/019,163 supports the teachings of the ‘430 Patent and therefore has the prior art date of 1/4/2008.
The applied reference has a common assignee with the instant application and a different inventive entity. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the 
	Referring to claim 17, Mitsuji discloses transmitting a request for content to a server, receiving at least a portion of the content from the server is an encrypted form, receiving a rental key from the server, the rental key being valid for a first period of time during which play back of the content can be initiated and upon transmitting, to the server, a request to initiate playback of the content within the first period of time (see Figure 7, Column 2, Line 16 through Column 3, Line 8, Column 4, Lines 17-59 and Column 7, Line 28 through Column 8, Line 28) and receiving, from the server, a decryption key that enables playback of the content over a second period of time and receiving, based at least in part on the first period of time associated with the rental key and the second period of time associated with the decryption key, at least another portion of the content in encrypted form during the second time period (see Figure 3(c) and Column 5, Lines 24-45).

	Referring to claims 29 and 34, see the rejection of claim 17.


Claims 17, 29 and 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mitsuji et al. (U.S. Patent No. 10,104,441).  The Examiner notes that provisional application 61/019,163 supports the teachings of the ‘441 Patent and therefore has the prior art date of 1/4/2008.
The applied reference has a common assignee with the instant application and a different inventive entity. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).  For this reason and based on an additional prior art rejection being issued above, the Examiner has only rejected the independent claims.  If Applicant fails to either show (under 37 CFR 1.132) that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a), a determination of the Mitsuji reference reading on the dependent claims will then be made.
.

	
Claims 17, 29 and 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mitsuji et al. (U.S. Patent No. 11,039,219).  The Examiner notes that provisional application 61/019,163 supports the teachings of the ‘219 Patent and therefore has the prior art date of 1/4/2008.
The applied reference has a common assignee with the instant application and a different inventive entity. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).  For this reason and based on an additional prior art rejection being issued above, the Examiner has only rejected the independent claims.  If Applicant fails to either show (under 37 CFR 1.132) that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a), 
	Referring to claims 17, 29 and 34, the ‘219 Patent is a continuation of Patents 8,667,430 and 10,103,441, therefore the specifications of the ‘219 Patent, ‘441 Patent and ‘430 Patent are the same.  See the rejection using the ‘430 Patent above.


Claims 17, 29 and 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mitsuji et al. (U.S. Patent No. 8,166,508).  The Examiner notes that provisional application 61/019,163 supports the teachings of the ‘508 Patent and therefore has the prior art date of 1/4/2008.
The applied reference has a common assignee with the instant application and a different inventive entity. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).  For this reason and based on an additional prior art rejection being issued above, the Examiner has only rejected the independent claims.  If Applicant fails to either show (under 37 CFR 1.132) that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the 
	Referring to claims 17, 29 and 34, the ‘508 Patent provides the same teachings relied upon in Patents 8,667,430 and 10,103,441 and 11/039,219, therefore the claim limitations are taught for the same reasons stated in the rejection using the ‘430 Patent above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 16, 2021